UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1174


EMMETT JOHNSON JAFARI,

                Plaintiff - Appellant,

          v.

THE OLD DOMINION TRANSIT MANAGEMENT COMPANY,              a/k/a   The
Greater Richmond Transit Company (GRTC),

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      John A. Gibney, Jr.,
District Judge. (3:08-cv-00629-JRS-DJN)


Submitted:   July 29, 2013                   Decided:     August 12, 2013


Before TRAXLER,   Chief   Judge,   and     DUNCAN   and   AGEE,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Emmett Johnson Jafari, Appellant Pro Se.       Sarah Bruscia,
Patricia Sjoblom Gill, Ryan Ayers Glasgow, Gregory Branch
Robertson, Charles Randolph Sullivan, HUNTON & WILLIAMS, LLP,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Emmett     Johnson    Jafari       appeals    the    district       court’s

order granting GRTC’s motion for summary judgment in Jafari’s

action    alleging     common     law     defamation       and       retaliation       in

violation   of   the    Fair    Labor    Standards       Act,    and    a   subsequent

order denying Jafari’s Fed. R. Civ. P. 59(e) motion to alter or

amend    judgment.      We     have     reviewed   the     record       and     find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Jafari v. The Old Dominion Transit Mgmt.

Co., No. 3:08-cv-00629-JRS-DJN (E.D. Va. Dec. 20, 2012 & Jan. 7,

2013).      We   further       deny   Jafari’s     motion       to     strike    GRTC’s

informal response brief.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this     court    and    argument    would       not     aid    the

decisional process.

                                                                                AFFIRMED




                                          2